DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    ALL-AMERICAN FARMS, INC.,
                            Appellant,

                                    v.

   INTERNATIONAL COLD STORAGE, INC., JOEL J. BARTHEL and
                    MICHAEL MATRAS,
                        Appellees.

                               No. 4D17-60

                          [November 9, 2017]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Edward A. Garrison, Judge; L.T. Case No. 50-2011-CA-
003488-XXXX-MB.

  Paul O. Lopez and Rachel R. Bausch of Tripp Scott, P.A., Fort
Lauderdale; and Charles J. Geragi, Boynton Beach, for appellant.

  Jennifer Boussy Carroll and George L. Sigalos of Simon & Sigalos,
LLP, Boca Raton, for appellees.

PER CURIAM.

  Affirmed.

CIKLIN, CONNER and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.